                                                                         FIL.FD
                                                                  U.S. DISTRICT COURT
                       UNITED STATES DISTRICT COURT                             '.liv.
                       SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION                 2019HftR I I PH 2=57

                                                                      SO.01b I. Oi G'--
UNITED STATES OF AMERICA

V.                                            CR619-OO3

MICHAEL HEATH COX




               ORDER ON MOTION FOR LEAVE OF ABSENCE



      William J. Hunter having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT William J. Hunter be granted leave of

absence for the following periods; March 18, 2019 through March 25, 2019.

      This //^^^av of March, 2019.


                                                    lALL, CHIEF JUDGE
                                                STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
